SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 10-QSB QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 31, 2007 Commission File No. 1-5926 MILLER INDUSTRIES, INC. (Exact Name of Registrant as Specified in its Charter) Florida 59-0996356 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 16295 N.W. 13th Avenue., Miami,Florida33169 (Address of Principal Executive Offices (305) 621-0501 (Registrant's telephone number, including area code Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes No X The number of shares outstanding of each of the issuer's classes of common stock, par value $.05 per share, as of July 31, 2007 is 2,982,662 shares. -1- MILLER INDUSTRIES, INC. FORM 10-QSB July 31, 2007 INDEX Page No. PART I: FINANCIAL INFORMATION Item 1. Financial Statements Balance Sheet as of July 31, 2007 3 Balance Sheet of April 30, 2007 4 Statement of Operations - Three Months Ended July 31, 2007 and 2006 5 Statement of Cash Flows - Three Months Ended July 31, 2007 and 2006 6 Notes to Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 9 Item 3. Controls and Procedures 10 PART II: OTHER INFORMATION Items 1 to 6 11 Signatures 12 -2- MILLER INDUSTRIES, INC. BALANCE SHEET July 31, 2007 (UNAUDITED) ASSETS Investment Property: Land $ 161,443 Building and improvements 1,049,908 Machinery and equipment 11,106 Furniture and fixtures 10,251 Total cost $ 1,232,708 Less: Accumulated depreciation 830,847 Net Book Value $ 401,861 Other Assets: Cash and Cash Equivalents $ 1,159,542 Deferred Tax Asset 147,000 Deferred Rent Receivable 22,777 Prepaid expenses and Other Assets 4,210 Deferred Lease Incentive (Net of Accumulated Amortization - $40,849) 32,751 Loan costs, Less Accumulated Amortization of $20,419 5,929 Total other assets 1,372,209 Total assets $ 1,774,070 LIABILITIES AND SHAREHOLDERS' DEFICIENCY Liabilities: Mortgages and notes payable $ 1,482,912 Accounts payable and accrued expenses 393,410 Tenant security deposits 69,650 Total liabilities $ 1,945,972 Shareholders' Deficiency: Common Stock, $.05 par, 5,000,000 shares authorized, 2,982,662 shares issued and outstanding $ 149,133 Paid-in capital 1,191,929 Deficit (1,512,964 ) Total shareholders' deficiency (171,902 ) Total liabilities and shareholders' deficiency $ 1,774,070 See accompanying notes to financial statements. -3- MILLER INDUSTRIES, INC. BALANCE SHEETS April 30, 2007 ASSETS Investment Property: Land $ 161,443 Building and improvements 1,049,908 Machinery and equipment 11,106 Furniture and fixtures 10,251 Total cost $ 1,232,708 Less: Accumulated depreciation 826,613 Net book value $ 406,095 Other Assets: Cash $ 1,074,565 Prepaid expenses and other assets 10,135 Deferred Lease Incentive (Net of Accumulated Amortization - $37,533 in 2007) 36,067 Loan Costs, Less Accumulated Amortization of $19,766 in 2007 6,588 Deferred tax assets 170,000 Deferred Rent Receivable 24,262 Total other assets 1,321,617 Total assets $ 1,727,712 LIABILITIES AND SHAREHOLDERS' DEFICIENCY Liabilities: Mortgages and notes payable $ 1,493,075 Accounts payable and accrued expenses 375,703 Tenants’ and Customers’ Deposits 69,650 Total liabilities $ 1,938,428 Shareholders' Deficiency: Common Stock, $.05 par, 5,000,000 shares authorized, 2,982,662 shares issued and outstanding $ 149,133 Paid-in capital 1,191,929 Deficit (1,551,778 ) Total shareholders' deficiency $ (210,716 ) Total liabilities and shareholders' deficiency $ 1,727,712 See accompanying notes to financial statements. -4- MILLER INDUSTRIES, INC. STATEMENT OF OPERATIONS FOR THE THREE MONTHS ENDED JULY 31, 2 (UNAUDITED) Three Months Ended July 31, 2007 July 31, 2006 Revenues: Rental income $ 120,911 $ 107,567 Hardware sales (net) 583 18,609 Other income 11,827 9,698 Total revenue $ 133,321 $ 135,874 Expenses: Rental expense (except interest) $ 37,440 $ 34,309 Cost of Hardware Sales - 8,855 Administrative 10,668 8,810 Interest 23,399 19,403 Total expenses $ 71,507 $ 71,377 Income before tax provision $ 61,814 $ 64,497 Provision for Income Tax: Federal income tax $ 19,500 $ 20,000 State income tax 3,500 3,500 Total provision for income tax $ 23,000 $ 23,500 Net income $ 38,814 $ 40,997 Income per common share $ .01 $ .01 Average shares of common stock outstanding 2,982,662 2,982,662 See accompanying notes to financial statements. -5- MILLER INDUSTRIES, INC. STATEMENT OF CASH FLOWS FOR THE THREE MONTHS ENDED JULY 31, 2 (UNAUDITED) Three Months Ended July 31, 2007 July 31, 2006 Cash Flows From Operating Activities: Net income $ 38,814 $ 40,997 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation 3,975 3,138 Amortization 4,233 1,459 Changes in operating assets and liabilities 48,119 19,470 Net cash provided by operating activities $ 95,141 $ 65,064 Cash Flows From Investing Activities: Acquisition of property and equipment $ - $ - Net cash (used in) investing activities $ - $ - Cash Flows From Financing Activities: Principal payments under borrowings $ (10,164 ) $ (11,120 ) Addition to debt - - Net cash provided by (used in) financing activities $ (10,164 ) $ (11,120 ) Net increase in cash and cash equivalents $ 84,977 $ 53,944 Cash at the beginning of Year 1,074,565 940,236 Cash at the end of Year $ 1.159. 542 $ 994,180 Additional Cash Flow Information: Cash paid for interest $ 23,399 $ 19,403 Cash paid for income tax $ - $ - See accompanying notes to financial statements. -6- MILLER INDUSTRIES, INC. NOTES TO FINANCIAL STATEMENTS JULY 31, 2007 (UNAUDITED) NOTE A - BASIS OF PRESENTATION: The accompanying unaudited financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions to Article 10 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements.In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included.Operating results for the three month period ending July 31, 2007 are not necessarily indicative of results that may be expected for the year ended April 30, 2008. For further information, refer to the financial statements and footnotes thereto of the Company as of April 30, 2007 and for the year ended April 30, 2007. NOTE B - INCOME PER SHARE: Basic earnings per share ("EPS") is computed by dividing net income available to common stockholders by the weighted average number of common stock shares outstanding during the year.Diluted EPS is computed by dividing net income available to common stockholders by the weighted average number of common stock shares outstanding during the year plus potential dilutive instruments such as stock options and warrants.The effect of stock options on diluted EPS is determined through the application of the treasury stock method, whereby proceeds received by the Company based on assumed exercises are hypothetically used to repurchase the Company's common stock at the average market price during the period.Loss per share is unchanged on a diluted basis since the Company has no potentially dilutive securities outstanding, as under the treasury stock method, options and warrants are dilutive only when the average market price of common stock during the period is greater than the exercise price of the options and warrants. NOTE C – OTHER MATTERS: On June 30, 2005, the Company issued stock options to Angelo Napolitano in exchange for the benefits he has provided to the Company through his personal guarantee of the Company's bank loan, and the services rendered by Mr. Napolitano in his capacity as the Company's sole officer and director.The options vest 100% at the grant date and expire in 10 years from the grant date.The Company granted options to Mr. Napolitano to purchase up to 2,017,338 shares of the Company's common stock during the term of the options at a price equal to $0.18 per share (exercise price). -7- The average fair values of the options granted during fiscal 2006 were estimated at $0.0324, using the Black-Scholes options-pricing model, which included the following assumptions: Stock Price $ 0.05 Strike Price $ 0.18 Expected Life 9.17 Years Risk-Free Interest Rate 3.80 % Volatility 79.23 % Approximately $65,000 was recorded as compensation expense for fiscal 2006 related to this grant. The following summarized information concerning currently outstanding and exercisable options at July 31, 2006. Options Outstanding/Exercisable Exercise Price Number Outstanding at 7/31/06 Average Remaining Life $0.18 2,017,338 7.92 -8- ITEM 2.
